
	
		II
		110th CONGRESS
		1st Session
		S. 1335
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Inhofe (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 4, United States Code, to declare English
		  as the official language of the Government of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the S.I. Hayakawa Official English
			 Language Act of 2007.
		2.English as
			 official language
			(a)In
			 generalTitle 4, United States Code, is amended by adding at the
			 end the following new chapter:
				
					6Language of the
				Government
						
							Sec.
							161. Declaration of official
				  language.
							162. Official Government activities in
				  English.
							163. Preserving and enhancing the role
				  of the official language.
							164. Exceptions.
						
						161.Declaration of
				official languageEnglish
				shall be the official language of the Government of the United States.
						162.Official
				Government activities in EnglishThe Government of the United States shall
				conduct its official activities in English, including preparing publications,
				income tax forms, and informational materials in English.
						163.Preserving and
				enhancing the role of the official language
							(a)In
				generalThe Government of the
				United States shall preserve and enhance the role of English as the official
				language of the United States.
							(b)Government
				materials in English
								(1)In
				generalUnless expressly
				provided for in an applicable provision of law, no person has a right,
				entitlement, or claim to have the Government of the United States or any of its
				officials or representatives act, communicate, perform or provide services, or
				provide materials in any language other than English.
								(2)Effect of
				exceptionsIf an official or
				representative of the Government of the United States acts, communicates,
				performs or provides services, or provides materials in a language other than
				English, that exception does not create a legal entitlement to additional acts,
				communications, services, or materials in that language or any language other
				than English.
								(c)English version
				as authorityIf the
				Government of the United States issues a form in a language other than English
				(or such forms are completed in a language other than English), the English
				language version of the form is the sole authority for all legal
				purposes.
							164.Exceptions
							(a)In
				generalThis chapter may not
				apply to the use of a language other than English—
								(1)for religious
				purposes;
								(2)for training in
				foreign languages for international communication; or
								(3)to programs in
				schools designed to encourage students to learn foreign languages.
								(b)InterpretersThis
				chapter may not be considered to prevent the Government of the United States
				from providing interpreters for persons over 62 years of
				age.
							.
			(b)Conforming
			 amendmentThe table of chapters for title 4, United States Code,
			 is amended by adding at the end the following new item:
				
					
						
							“6. Language of the
					 Government161”.
							
						
					
				
			3.Repeal of
			 bilingual voting requirements
			(a)In
			 general
				(1)Bilingual
			 election requirementsSection 203 of the
			 Voting Rights Act of 1965 (42 U.S.C.
			 1973aa–1a) is repealed.
				(2)Voting
			 rightsSection 4 of the Voting
			 Rights Act of 1965 (42 U.S.C. 1973b) is amended by striking
			 subsection (f).
				(b)Conforming
			 amendments
				(1)References to
			 section 203The Voting Rights Act
			 of 1965 (42 U.S.C. 1973 et seq.) is amended—
					(A)in section 204, by
			 striking or 203,; and
					(B)in section 205, by
			 striking , 202, or 203 and inserting or
			 202.
					(2)References to
			 section 4The Voting Rights Act
			 of 1965 (42 U.S.C. 1973 et seq.) is amended—
					(A)in sections 2(a),
			 4(d), 5, and 13, by striking , or in contravention of the guarantees set
			 forth in section 4(f)(2);
					(B)in subsections
			 (a), (b), and (c) of section 3, by striking , or in contravention of the
			 voting guarantees set forth in section 4(f)(2); and
					(C)in section
			 4(a)—
						(i)in
			 paragraphs (1)(A) and (3), by striking or (in the case of a State or
			 subdivision seeking a declaratory judgment under the second sentence of this
			 subsection) in contravention of the guarantees of subsection
			 (f)(2);
						(ii)in
			 paragraph (1)(B), by striking or (in the case of a State or subdivision
			 seeking a declaratory judgment under the second sentence of this subsection)
			 that denials or abridgments of the right to vote in contravention of the
			 guarantees of subsection (f)(2) have occurred anywhere in the territory of such
			 State or subdivision; and
						(iii)in paragraph
			 (5), by striking or (in the case of a State or subdivision which sought
			 a declaratory judgment under the second sentence of this subsection) that
			 denials or abridgments of the right to vote in contravention of the guarantees
			 of subsection (f)(2) have occurred anywhere in the territory of such State or
			 subdivision.
						4.English language
			 requirement for ceremonies for admission of new citizensSection 337(d) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1448(d)) is amended by adding at the end the following new sentence:
			 All public ceremonies in which the oath of allegiance is administered
			 pursuant to this section shall be conducted solely in the English
			 language..
		5.NonpreemptionThis Act and the amendments made by this Act
			 may not be construed to preempt any law of any State.
		
